Opinion issued November 10, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00153-CV
———————————
GISELLE
BORBON (FORMERLY RODRIGUEZ), Appellant
V.
SAMUEL RODRIGUEZ AND DAVID ECKMAN,
Appellees

 

 
On Appeal from the 247th District Court Harris County, Texas

Trial Court Cause No. 2009-13555
 

 
MEMORANDUM OPINION
          Appellant, Giselle Borbon (formerly Rodriguez), has
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant, Giselle Borbon
(formerly Rodriguez), did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          We
dismiss this appeal for nonpayment of all required fees.  All pending motions are denied.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.